Citation Nr: 1404170	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO. 10-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a fractured great toe, to include degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1990 to December 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In that decision, the RO denied a rating in excess of 10 percent for residuals of a great toe fracture.

The Veteran requested a video conference hearing before a Veteran's Law Judge as part of his May 2010 substantive appeal. However, in December 2010, the Veteran formally withdrew his hearing request, and as such it is not an error that a hearing was not provided.

The Board notes that at the outset of the appeal, the Veteran was represented by the American Legion. However, in November 2009, the Veteran executed a new power of attorney appointing Disabled American Veterans (DAV) as his representative. Therefore, the Board recognizes DAV as the Veteran's current representative.

The Veteran filed a formal claim for entitlement to a total disability rating based on individual employability (TDIU) in August 2009. The RO denied TDIU in the same November 2009 rating decision currently on appeal. However, the issue of TDIU was not included in either the Veteran's November 2009 notice of disagreement or May 2010 substantive appeal. Therefore, the issue of TDIU is not on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran's last VA examination was in August 2009. Since that examination, and specifically in the Veteran's substantive appeal and the representative's informal hearing presentation, the Veteran has stated that his symptoms have worsened. As such, the claim must be remanded for a new VA examination to determine the current severity of the Veteran's service-connected disability.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional in order to ascertain the current severity of his service-connected residuals of a great toe fracture. The claims file should be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination reports. All testing deemed necessary, to include x-ray examinations, must be conducted and the results reported in detail.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


